            Case 1:17-cv-06335-AKH Document 70 Filed 10/12/18 Page 1 of 1



UNITED STATES DISTR ICT COUR T
SOUT HERN DISTRICT OF NEW YORK
                                                                          X
-------- -------- -------- -------- -------- -------- -------- -----


BREN NAN CENT ER FOR JUSTICE, and
THE PROT ECT DEMO CRAC Y PROJECT,                                             SCHEDULING ORDER

                                             Plaintiffs,                      17 Civ. 6335 (AKH)

              -against-

                                                                                      USDC SDNY
U.S. DEPA RTME NT OF JUSTICE,                                                      1
                                                                                     ·DOCUMENT
U.S. DEPA RTME NT OF HOME LAND                                                     1
                                                                                      ELECTRONICALLY Fl L f !:
SECURITY, U.S. GENE RAL SERVICES                                                      DOC #:.___ ___ __-r-;:-.,...,
ADMINISTRATION, and OFFICE OF
MANA GEME NT AND BUDG ET,                                                           ·»ATE FILED: to/l~     2/ 13
                                              Defendants.


                                                                  -----   X
 -------- -------- -------- -------- -------- -------- --------
ALVIN K. HELLERSTEIN, U.S.D.J.:
                                                                                            The
                   On October 12, 2018, the Court held an off-the-record status conference.
                                                                         er 19, 2018. Defendants
Plaintiffs shall file any motions on document production issues by Octob
                                                                         any reply by October 31,
shall file any opposition by October 26, 2018, and Plaintiffs shall file

2018. Oral argument shall be held on Novem ber 8, 2018, at 11 a.m.
                                                                                     judgment,
                    The September 11, 2018 briefing schedule for motions for summary
                                                                   ent will await rulings on
ECF 66, is rescinded. A new schedule for motions for summary judgm

Plaintiffs' document production motions.



          SO ORDERED.

Dated:              October t'l-, 2018
                    New York, New York                                              AL VIN K. HELLERSTEIN
                                                                                    United States District Judge
